AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COUR                                                        DEC 1 7 2018
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                  CLERK, U.S. DISTRICT COURT
              UNITED STATES OF AMERICA                                       JUDGMENT IN AC                       WX'LR~~~lf ICT OF CALIFORNIA
                                                                                                                                        DEPUTY
                                 v.
         CIPRIANO TRUJILLO-GONZALEZ (1)
                                                                                Case Number:         18CR5090-W

                                                                             Jamal Muhammad, Federal Defenders Inc.
                                                                             Defendant's Attorney
REGISTRATION NO.                 72837298
0 -
THE DEFENDANT:
1Z! pleaded guilty to count(s)          One of the Superseding Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                     Nature of Offense                                                                        Number(s)
8 USC 1325                          IMPROPER ENTRY BY AN ALIEN                                                                  I




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
1Z!   Count(s)    In underlying information                         is             dismissed on the motion of the United States.

IZ! Assessment : $100.00-Waived

      JVTA Assessment*: $
0
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   0 Forfeiture pursuant to order filed                                                    , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any. material change in the defendant' s economic circumstances.

                                                                             December 17 2018
                                                                             Date of Imposition of Sentence


                                                                             HON. THOMAS J. W.
                                                                             UNITED STATES



                                                                                                                               18CR5090-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                CIPRIANO TRUJILLO-GONZALEZ (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              18CR5090-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                         18CR5090-W
